DETAILED ACTION
1.	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 3/11/2021 is considered.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/8/2013. It is noted, however, that applicant has not filed a certified copy of the JP2013-047040 application as required by 37 CFR 1.55.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 14763603 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.



Specification
5.	The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed
Appropriate correction is required. 

6.	The abstract of the disclosure is objected to because it does not include the organization and operation of the claimed apparatus and steps of the claimed process.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
7.	Claims 6 and 15 are objected to because of the following informalities:
In claims 6 and 15, the recited “the plurality of user objects” and “the respective user” lack antecedent basis and should recite “a plurality of user objects” and “a respective user”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “acquire/acquiring a behavior pattern for each user of a plurality of users based on a behavior log of each user to construct a recommendation group of users whose behavior patterns are highly correlated; and receive/receiving a registration for a previously unregistered user selected from the recommendation group”, which is managing personal behavior, relationships, and interactions between people and thus grouped as a certain method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements “circuitry configured to”, “an information processing system”, and “non-transitory computer readable medium comprising instructions for causing a computer to” amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (e.g. “displaying the recommendation group for selection…”, “…is determined to be highly correlated based on…similar score value”, “…performing statistical processing…”, “…plurality of user objects are displayed to indicate a behavior…”, “…highly correlated over a period of time”, etc.) either include additional abstract ideas or are well-understood, routine, or conventional computer functions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

9.	Claim(s) 1-8, 10-17, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hall et al. (US 2013/0165234 A1).

In regard to claim 1, Hall discloses an information processing apparatus comprising circuitry configured to (Fig. 5): 
acquire a behavior pattern for each user of a plurality of users based on a behavior log of each user to construct a recommendation group of users whose behavior patterns are highly correlated (Figs. 3, 4, and 7-8, Paragraph 0029, Paragraph 0053 lines 1-4, Paragraph 0055, Paragraph 0059, Paragraph 0060, Paragraph 0066, Paragraph 0067, Paragraph 0078, Paragraph 0080, Paragraph 0102, Paragraph 0107, and Paragraph 0124: behavior patterns (e.g. plays two games at certain intervals  and reached certain level) are identified based on recorded behavior information of users and used to generate a list (group) of recommended users for selection); 
and receive a registration for a previously unregistered user selected from the recommendation group (Paragraph 0104, Paragraph 0105, and Paragraph 0107 lines 9-12: one of the recommend users is selected to add the user as a connection).

(Figs. 7-8, Paragraph 0102, and Paragraph 0106: the list of recommended users is displayed to a user for selection).

In regard to claim 3, Hall discloses wherein the recommendation group of users is determined to be highly correlated based on each user of the recommendation group having a similar score value (Paragraph 0107: reached certain game level or expertise e.g. Level 44).

In regard to claim 4, Hall discloses wherein the score value of each user of the recommendation group is associated with a behavior of the respective user (Paragraph 0107: reached game level or expertise).

In regard to claim 5, Hall discloses wherein the circuitry is further configured to: acquire the behavior pattern for each user of the plurality of users by performing statistical processing on behavior information of each user of the plurality of users (Paragraph 0060 and Paragraph 0066: detailed statistics produced from the gaming activity and the analysis module performs statistical analysis).

In regard to claim 6, Hall discloses wherein each of the plurality of user objects are displayed to indicate a behavior of the respective user (Figs. 7-8 and Paragraph 0103: recommended users displayed with photo and gaming activity).

In regard to claim 7, Hall discloses wherein the behavior patterns are highly correlated over a period of time (Paragraph 0093 lines 2-4 and Paragraph 0107: period of time or intervals e.g. daily, weekly, etc.).

In regard to claim 8, Hall discloses wherein each user of the plurality of users has an associated profile (Fig. 4, Paragraph 0050 and Paragraph 0056: user profiles for users).

In regard to claims 10-17, method claims 10-17 correspond generally to apparatus claims 1-8, respectively, and recite similar features in apparatus form, and therefore are rejected under the same rationale.

In regard to claim 19, medium claim 19 corresponds generally to apparatus claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al. (US 2013/0165234 A1) and further in view of Rapo et al. (US 2012/0079121 A1).

In regard to claim 9, while Hall teaches the associated profile of each user including demographic information, they fail to explicitly show the age, gender, and occupation, as recited in the claims.  Rapo teaches profile and demographic information similar to that of Hall.  In addition, Rapo further teaches 
(Paragraph 0027 lines 7-9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hall and Rapo before him at the time the invention was made, to modify the associated profile information taught by Hall to include the age, gender, and occupation of Rapo, in order to obtain wherein the associated profile of each user comprises an age, a gender and an occupation.  It would have been advantageous for one to utilize such a combination as ensuring typical well-known demographic and profile information is included.  
Further, the claimed age, gender, and occupation is considered Nonfunctional Descriptive Material and is owed no patentable weight, see MPEP 2111.05. The claimed “an age, a gender and an occupation” only claims the content of information and there is no functional relationship with the apparatus as it does not perform some function with respect to the apparatus.

In regard to claim 18, method claim 18 corresponds generally to apparatus claim 9 and recites similar features in method form and therefore is rejected under the same rationale.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173